SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 26 November 2010  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 26 November 2010 re: Director/PDMR Shareholding Annex DTR3 Notification of Transactions of Directors/Persons Discharging Managerial Responsibility and Connected Persons All relevant boxes should be completed in block capital letters. 1. Name of the issuer LLOYDS BANKING GROUP plc 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). (i) 3. Name of person discharging managerial responsibilities/director SIR WINFRIED BISCHOFF (Chairman) 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a nonbeneficial interest NOTIFICATION RELATES TO THE PERSON NAMED IN 3 ABOVE 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES OF 10P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them CHASE NOMINEES LIMITED - 700,000 8. State the nature of the transaction ACQUISITION OF SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A Number of shares, debentures or financial instruments relating to shares disposed N/A Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A Price per share or value of transaction 0.642p PER SHARE Date and place of transaction 25 NOVEMBER 2010 LONDON Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) CHASE NOMINEES LIMITED - 800,000 TOTAL PERCENTAGE HOLDING IS MINIMAL Date issuer informed of transaction 25 NOVEMBER 2010 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant - Period during which or date on which exercisable - Total amount paid (if any) for grant of the option - Description of shares or debentures involved (class and number) - Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise - Total number of shares or debentures over which options held following notification - Any additional information - Name of contact and telephone number for queries MARC BOSTON - Name of authorised official of issuer responsible for making notification MARC BOSTON SENIOR COMPANY SECRETARY Date of notification 26 NOVEMBER 2010 Notes: This form is intended for use by an issuer to make a RIS notification required by DR 3.3. An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 26 November 2010
